Title: From John Adams to Nathanael Greene, 24 May 1777
From: Adams, John
To: Greene, Nathanael


     
      Philadelphia May 24. 1777
     
     During the civil Wars in Rome, in the Time of Sylla, and young Marius, after the Death of the Elder Marius, Sylla commanded one Army against Mithridates King of Pontus, and Fimbria another. Both were in Arms against the Same foreign Enemy: but Sylla and Fimbria were equally Enemies to each other, commanding different Armies in the Service of different Parties at Rome, which were disputing which had the legal Authority. Sylla patched up a Peace with Mithridates and marched against Fimbria. The two Generals fortified their Camps. The Soldiers, of both Armies, of the Same Nation, the Same City, the Same Language, Religion, Manners, Tastes and Habits instead of Skirmishing, with each other, when they met upon Parties for Forage, Saluted one another, with great Cordiality. Some from Fimbria’s Camp, came Secretly into that of Sylla, to see their Friends. In these clandestine Visits, Syllas soldiers, instructed by their General, and furnished with Money, won over those of Fimbria, by Secret Bribes. These returning, corrupted others: many came off, in the Night. The Desertion became General. Shame and Punishment lost their Influence, and at last whole Companies, carried off their Colours to Sylla.
     Fimbria finding himself, betrayed, Solicited an Interview with Sylla but being denyed it, returned to Pergamus, entered the Temple of Esculapius, and ran himself through with his sword.
     After this Sylla, began his March, from Asia towards Italy. The two Consulls, Cinna and Carbo, hearing of his design ordered young Marius, and other Leaders of their Party, to raise Forces, and recruit the Legions, required the Assistance of the Sammites, and formed different Armies to oppose him. At the next Election Scipio and Norbanus, were chosen Consulls in the Room of Cinna and Carbo.
     Sylla landed at Brundusium, and began his March, and was joined by Metellus pius, a Proconsul, as Sylla was, and by Pompey. Sylla, who had brought back, with him from Asia, not more than Thirty Thousand Men, was much pleased with these Allies; because his Enemies had 450 Ensigns of Foot, in Several Bodies, besides their Cavalry, the whole commanded by 15 General Officers, at the Head of whom were Scipio and Norbanus, who as Consulls had the chief Command.
     Sylla, as great a Master of Intrigue, as of the military Art, Surrounded by So many different Enemies, joined Craft to his Valour. Scipio, was encamped near him. To him, Sylla Sends Deputies, to make overtures, who artfully represented, that he was grieved at the Calamities, to which the Commonwealth must be exposed, by a civil War, whoever Should prevail, and that he only desired to lay down his Arms with Honour.
     Scipio, Sincerely desiring Peace, and misled by Such plausible Proposals, desired Time to communicate them to Norbanus, and agreed to a Truce between the two Camps in the mean Time. Syllas Soldiers, by favour of this Truce, insinuated themselves into Scipios Camp, under Pretence of visiting their Friends, and having before in Fimbrias Affair learned the Artifice, brought over many to their Party with Bribes. Carbo Said upon this, Said, that in Sylla, he had to encounter both a Fox and a Lion; but that the Lion gave him, much less Trouble than the Fox.
     Sylla, Sure of a great Number of Scipios Soldiers, presented himself before his Camp. The soldiers upon Guard, instead of charging him, Saluted him as their General, and let him into their Camp. He made himself master of the whole, so suddenly, that Scipio knew nothing of it, untill he and his son were arrested in his own Tent.
     The next Year Carbo, and young Marius, 26 years old, were chosen Consulls. The Armies took the Field, as early as the Season would permit, in the Spring. Marius at the Head of 85 Cohorts, offered Battle to Sylla, who having a secret Intelligence in his Enemys Camp, accepted the Challenge. Both Armies fought with great Bravery, the Soldiers of each Side resolving to vanquish or to die. Fortune had not yet declared for either, when Some Squadrons of Marius’s Army, and five Cohorts of his left Wing, that had been bribed with Silla’s Money, caused a Confusion by their unseasonable Flight, as they had agreed with Sylla to do. Their Example drew many others after them: a general Terror Struck the rest of the Army, and it was at last more a Rout than a Battle.
     Howe is no Sylla, but he is manifestly aping two of Syllas Tricks, holding out Proposals of Truces and bribing Soldiers to desert. But you See, he is endeavouring to make a Fimbria of somebody. Many of the Troops from Pensilvania Maryland and Virginia, are Natives of England, Scotland and Ireland who have adventured over here and been sold for their Passages, or transported as Convicts and have lived and served here as Coachmen, Hostlers, and other servants.
     They have no Tie to this Country. They have no Principles, They love Howe as well as Washington, and his Army better than ours. These Things give Howe great Opportunities to corrupt and seduce them.
    